DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claims 41-43 are rejected under 35 U.S.C. 102(a)2) as being anticipated by Bentwich [US 2012/0221075]
Claim 41.   A method for generating a brain dysfunction index (the determining anatomically through anesthetized procedure response to relevant particular stimulated and dysfunction index/indices, see Fig. 1, para [0006, 0009-0033]), comprising: placing at least two electrodes on a head of a subject, each above a different anatomical region of the brain (applying the electrodes on different brain regions, see Fig. 1, para [0008, 0029, 0055, 0086]);
recording at least one first electrical signal indicating activity of a first brain region and at least one second electrical signal indicating activity of a second brain region, by said at least two electrodes (the recording of brain EEG functioning and activity data signals from each of the electrodes, see Figs. 2, 4, para [0020, 0029, 0083]);

processing said at least one first electrical signal and said at least one second electrical signal (the brain function analyzing/processing 101 and computational module 703 the electric activities, see Figs. 1, 7, para [0020, 0080]);
determining a correlation between said activity of said first brain region and said activity of said second brain region using said processed at least one first electrical signal and said processed at least one second electrical signal (the anesthesia or Cognitive Predictor may be capable of detecting the presence or development of a specific disease/s in an individual by extension any other Bodily Disease which may be correlated or associated with specific Brain dysfunction/s, cognitive or behavior correlates or measures that may be correlated, associated or otherwise indicative of such bodily disease or dysfunction etc., or a certain brain, cognition, behavioral or neurophysiological etc., through the administering of a rather `simple`, time-effective or less complex procedure (see Figs. 9, 12, 14, para [0009, 0012]);
generating at least one brain dysfunction index value based on said determined correlation, indicating a brain dysfunction clinical state (indicative of bodily dysfunction, see Figs. 9, 12, para [0009, 0029]).

Claim 42.  A method according to claim 41, comprising: presenting a stimulus configured to affect brain activity at one or both of said first brain region and said second brain region, to said subject prior to and/or during said recording, and wherein said determining a correlation comprises determining said correlation in response to said stimulus (as cited in respect to claim 41 above, wherein the correlated in response to the stimuli/stimulus, see para [0029, 0080]).

Claim 43.  A method according to claim 42, wherein said recording comprises recording said at least one first electrical signal and said at least one second electrical signal, under anesthesia (as cited in respect to claim 41 above, wherein the recording of brain EEG functioning and activity data signals from each of the electrodes including anesthesia during surgical procedure, see Figs. 2, 4, para [0006, 0020, 0029, 0083]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 44-47, 49-51, 53 are rejected under 35 U.S.C. 103 as being unpatentable over Bentwich [US 2012/0221075] in view of Burton [US 2012/0277548]
Claim 44.  A method according to claim 41, comprising: determining a relation between said generated at least one brain dysfunction index value and an anesthesia-related risk criteria (as cited in respect to claim 41 above, wherein the dysfunction index related to the anesthesia brain stimulation criteria during surgical procedure, see para [0004, 0006]); and
But Bentwich fails to disclose reducing or increasing anesthesia depth according to said determined relation.
Burton suggests that an important display mode is the need for a spectral display whereby relevant anaesthesia spectral parameters such as the spectral band of DC to 8 Hz (increases during alertness [21] wake activity and opioid usage [23]), alpha and beta bands (increase during wake), gamma (increases during anaesthesia) (see Figs. 6, 7, Table 2, para [0125, 0155, 0230, 0263, 0271-0276]). 
The upper right section of the diagram displays the overall integrated A&CDi representative of a summary anaesthesia depth indication, while the lower bargraph and corresponding meter display representative (top to bottom of panel) of other relevant factors including EMG muscle suppression index (MSi), EEG burst-suppression index (EEG BSi), intraoperative-recall risk factor (IRf), signal quality factor (SQf) and cerebral silence factor (CSf) (see para [0159, 0222]).  Therefore, it would have been obvious to one skill in the art before the effective file date of the invention to implement the display indicating of high/low anesthesia index awareness or unconsciousness of a patient for administering the EEG signal of Burton to the anesthesia stimulation of Benwich for greater reliability and safety to a patient during surgical procedures.

Claim 45.  Bentwich fails to disclose said recording comprises recording said at least one first electrical signal from at least one electrode positioned above an anterior brain region, and said at least one second electrical signal from at least one electrode positioned above a posterior brain region, and wherein said generated at least one brain dysfunction index value comprises at least one posteriorization index value reflecting a ratio between posterior brain activity and frontal brain activity.
Burton suggests that the PSI computation incorporates EEG power, frequency, and phase information from anterior-posterior relationships of the brain, in conjunction with coherence between bilateral regions (see para [0289-0293]).  The upper right section of the diagram displays the overall integrated A&CDi representative of a summary anaesthesia depth indication, while the lower bargraph and corresponding meter display representative (top to bottom of panel) of other relevant factors including EMG muscle suppression index (MSi), EEG burst-suppression index (EEG BSi), intraoperative-recall risk factor (IRf), signal quality factor (SQf) and cerebral silence factor (CSf) (see para [0159, 0222]).  Therefore, it would have been obvious to one skill in the art before the effective file date of the invention to implement the posterior relationships of dysfunction index value comprises at least one posteriorization index value of Burton to the indicating of anesthesia index of Benwich for easily and quickly observed by a clinician or doctor to monitor a patient during surgical procedures.

Claim 46.  A method according to claim 45, wherein said determining comprises determining by a computing device a relation between said generated at least one posteriorization index value and a risk criterion for awareness during anesthesia (as the combination of the anesthesia and posterior index between Benwich and Burton in respect to claim 45 above, and including the risk or criteria condition (see para [0004, 0006, 0075]).

Claim 47.  A method according to claim 45, wherein said determining comprises determining by a computer device whether current anesthesia levels are sufficient to avoid recall during sedation based on said determined relation (as the combination of the anesthesia and posterior index between Benwich and Burton in respect to claim 45 above, and further Burton discloses the indicating of acceptable quality standard range of ISA electrodes or posterior EEG, see Figs. 4, 5, para [0135, 0136]).

Claim 49.  A method according to claim 44, wherein said recording comprises recording said at least one first electrical signal from at least one electrode positioned above a brain region of the left hemisphere, and said at least one second electrical signal from at least one electrode positioned above a brain region of the right hemisphere, and wherein said generated at least one brain dysfunction index value comprises a focal brain dysfunction index value, reflecting a level of synchronization between brain hemispheres (as cited in respect to claims 41 and 44 above, and including the left and/or right hemisphere, see para [0051]); and the combined and synchronized multiple spatial-temporal EEG measurements of the same and/or adjacent and/or any other spatial-temporal brain loci/locus and/or multiple brain regions, simultaneously, see para [0007, 0020]).

Claim 50.  A method according to claim 49, wherein said determining a correlation value comprises determining a synchronization value between a processed electrical signal recorded from said left hemisphere, and a processed electrical signal recorded from said right hemisphere (as cited in respect to claims 41 and 49 above, see para [0007, 0020])

Claim 51.  A method according to claim 49, wherein said determining comprises determining a relation between said generated at least one focal brain dysfunction index value and a risk criteria for an anesthetic complication (as cited in respect to claim 49 above, and including and including the risk or criteria condition (see para [0004, 0006, 0075]).

Claim 53.  A method according to claim 51, wherein said reducing or increasing anesthesia depth comprises at least one of delaying administration of an anesthetic dose, reducing a rate of administration of an anesthetic, and administering a reversal agent, according to said determined relation (as the combination of determining whether to administering of EEG signals according to the display indicating of high/low anesthesia index awareness or unconsciousness of a patient between Benwich and Burton in respect to claims 44 and 51 above).

Claims 52, 54, 55 are rejected under 35 U.S.C. 103 as being unpatentable over Bentwich [US 2012/0221075] in view of Burton [US 2012/0277548] and further in view of Geoffrey [US 2016/0158280]
Claim 52.  Bentwich fails to disclose said anesthetic complication comprises at least one of post-operative delirium, post-operative cognitive deterioration, relative hypotension, relative hypoxia, and relative hypoglycemia.
Geoffrey suggests that depending the rate of incidence of morbidity or injury stemming from surgery also has increased in recent years. About 10% of CABG surgery patients will have significant left ventricular dysfunction. Twenty five to 40% of patients will have post-operative atrial fibrillation, and as high as 69% with CABG and valve surgery. In addition, depending upon the type of surgery, 4 to 40% of patients will have some form of renal dysfunction, and 10 to 40% of adult patients will experience transient cognitive dysfunction or delirium (see para [0002, 0824]).
The Haemorrhage can occur after cardiac surgery from blood loss and lead to shock. Brain injury can occur from injury and trauma is often complicated by hemorrhagic shock (HS) and visa versa. Valproic acid (VPA), a histone deacetylase inhibitor, can improve survival after hemorrhagic shock (HS), protect neurons from hypoxia-induced apoptosis, and attenuate the inflammatory response (see para [0165]).  The Neurogenic shock is a hypotension that is attributed to the disruption of the autonomic pathways within the spinal cord. Hypotension can lead to brain injury or result from brain, spinal cord or cervical injury (see para [0169]). Diabetic Shock is a state of hypoglycemia progression and can lead to fainting and eventually to a coma and deaths (see para 0173]).  Therefore, it would have been obvious to one skill in the art before the effective file date of the invention to implement the one of the brain cognitive damage or deterring of Geoffrey for the measuring brain activities and function of Benwich for Burton to prevent of fatal brain damaging during surgical procedures and to minimize of death.

Claim 54.  A method according to claim 49, wherein said determining a relation comprises determining a relation between said generated at least one focal brain dysfunction index value (see para [0008, 0020]).
But Bentwich fails to disclose a risk criteria of intraoperative stroke.
Geoffrey suggests that Brain injury: Injury to the brain and includes temporary dementia through to a devastating stroke. One aspect of the present invention is to reduce brain injury including stroke and secondary damage following cardiac surgery including transplant surgery, (see para [0161]). The increasing in biomarkers after surgery has been ascribed in part to suboptimal intra-operative myocardial protection. In contrast to necrosis, apoptosis, or programmed cell death, is non-explosive, non-inflammatory cell death initiated over a longer period of time than the more rapid onset of necrosis (see para [0179]).
Therefore, it would have been obvious to one skill in the art before the effective file date of the invention to implement the one of the brain damage or injury of Geoffrey for the measuring brain activities and function of Benwich for Burton to prevent of fatal brain damaging during surgical procedures and to minimize of death.

Claim 55.  A method according to claim 54, wherein said reducing or increasing anesthesia depth comprises at least one of performing an intervention to confirm a presence of an intraoperative stroke, performing a thrombectomy, and administering protective agents or blood thinners (as the combination of determining whether to administering of EEG signals according to the display indicating of high/low anesthesia index awareness or unconsciousness of a patient between Benwich and Burton and Geoffrey in respect to claims 44, 51 and 54 above, and including blood related and blood vessels and disease agent, see para [0070, 0098-0102]).

Claims 48, 56-63 are rejected under 35 U.S.C. 103 as being unpatentable over Bentwich [US 2012/0221075] in view of Burton [US 2012/0277548] and further in view of Jordan et al [US 2014/0081094]
Claim 48.  Bentwich fails to disclose said at least one first electrical signal and said at least one second electrical signal comprise electroencephalographic (EEG) signals, and wherein said processing comprises filtering said EEG signals to select EEG signals in alpha EEG frequencies in a range of 5-15 Hz.
Jordan et al suggests that the method and apparatus for consciousness and/or pain monitoring, preferably for anesthesia monitoring and for detecting awareness and unconsciousness is described, in which EEG signals are evaluated by means of symbolic transfer entropy (see abstract).  To reduce the influence of undesirable superimposed muscle activity signals (electromyography; EMG) on the EEG signals to be evaluated, that is, to increase the signal-to-noise ratio (SNR) of the measured EEG signals, the EEG signals, preferably prior to a calculation of the symbolic transfer entropy, are low-pass or band-pass filtered with an upper cutoff frequency of 30 Hz at maximum. In the case of band-pass filtering, frequencies within the EEG .alpha.-band (8-13 Hz) and/or .beta.-band (13-30 Hz) are particularly suitable (see Figs. 1-4, para [0009, 0043]).  Therefore, it would have been obvious to one skill in the art before the effective file date of the invention to implement the filtering of EEG signals in range of 8-13 Hz of Jordan et al to the electrode EEG signals of Benwich and Burton for reducing of undesired superimposing activity signals on the EEG signals to be evaluated with higher accuracy and reliable anesthesia data information.

Claim 56.   A method according to claim 49, wherein said at least one first electrical signal and said at least one second electrical signal comprise electroencephalographic (EEG) signals, and wherein said processing comprises filtering said EEG signals to select EEG signals in delta EEG frequencies having frequency values smaller than 4 Hz (as the combination of the filtering EEG signals between Benwich and Burton and Jordan in respect to claim 48 above, and including the Delta band is the sampling frequency may be varied as desired, see para [0014, 0056], wherein Herskovitz et al [US 2014/0031712] defined that the Delta band is 0-3 Hz, see para [0003]).

Claim 57.  Benwich fails to disclose, wherein said processing comprises: generating filtered electrical signal epochs from said first electrical signal and said second electrical signal; generating epoch values from said filtered electrical signal epochs of said first electrical signal and said second electrical signal; and wherein said determining a correlation comprises determining a correlation between epoch values of said first electrical signal and epoch values of said second electrical signal (as the combination of the filtering EEG signals between Benwich and Burton and Jordan in respect to claim 48 above, and furthermore, Jordan teaches that the after filtering the measured value sequences, a symbolization 24 is effected.  In the variant shown, a division 26 of the temporal measured value sequences x, y of an electrode pair with N measured values each into subsequences x(i), y(i) of the length m is performed.  In this way, in each case up to N-m+1(.tau.=1) subsequences x(i) and, respectively, y(i) are obtained (see para [0046-0057]).  It would have been obvious to one skill in the art to recognize that the temporal measured value sequences of an electrode pair after filtering is similarly to the electrical epoch values.

Claim 58.  A method according to claim 41, wherein said at least one first electrical signal and said at least one second electrical signal indicate event-related potentials (ERPs), see para [0007, 0089]).

Claim 59.  A device for generating a brain dysfunction index, comprising: at least one computer readable medium storing instructions for operations of at least one processor; the at least one processor, configured to: receive electrical signals from two or more electrodes located above two or more different brain regions of a patient brain during presentation of a stimuli to the patient, wherein each of said electrical signals indicate electrical activity of a different brain region of said patient; generate filtered signal epochs from each of the received electrical signals; generate epoch values using the filtered signal epochs; generate brain dysfunction index values by calculating a correlation between epoch values generated from an electrical signal recorded from a first brain region and epoch values generated from an electrical signal recorded from a second brain region; and display a clinical state indication based on said generated brain dysfunction index (as the combination of the filtering EEG signals between Benwich and Burton and Jordan in respect to claims 41, 48 and 57 above, and including the centralized computer, computer aided diagnostics, record and report, see Figs. 4, 6, 12, para [0039, 0048, 0049]). 

Claim 60.  A device according to claim 59, wherein said at least one processor is configured to receive a first electrical signal recorded from an anterior brain region, and a second electrical signal recorded from a posterior brain region;
generate posteriorization index values by calculating a correlation between epoch values of said first electrical signal and epoch values of said second electrical signal, wherein said posteriorization index values reflect a ratio between posterior brain activity and frontal brain activity; and display a depth of anesthesia indication based on said generated posteriorization index values (as the combination of the anesthesia and posterior index values between Benwich and Burton and Jordan in respect to claims 45, 46 and 59 above).

Claim 61.  A device according to claim 60, wherein said received first electrical signal and said second electrical signal are EEG signals, and wherein said at least one processor is configured to filter said received EEG signals to select EEG signals in alpha EEG frequencies in a range of 5-15 Hz (as the combination of the filtering EEG signals between Benwich and Burton and Jordan in respect to claims 41, 48 and 59 above).

Claim 62.  A device according to claim 59, wherein said at least one processor is configured to receive a first electrical signal recorded from a first brain hemisphere, and a second electrical signal recorded from a second brain hemisphere; generate synchronization index values by calculating a correlation between epoch values of said first electrical signal and epoch values of said second electrical signal, wherein said synchronization index values reflect a level of synchronization between brain hemispheres; and display a depth of anesthesia indication and/or an anesthesia complication indication based on said generated synchronization index values (as the combination of the epoch values after filtering EEG signals between Benwich and Burton and Jordan in respect to claims 48 and 59 above).

Claim 63.  A device according to claim 62, wherein said received first electrical signal and said second electrical signal are EEG signals, and wherein said at least one processor is configured to filter said received EEG signals to select filtered EEG signals in a delta EEG frequency values having frequency values smaller than 4 Hz (as the combination of the filtering EEG signals between Benwich and Burton and Jordan in respect to claims 56 and 62 above).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Young, Jr. discloses the method and apparatus for synthesizing a set of optimal sensory stimuli designed to elicit an optimal response for each particular brain electrode location in a subject whose brain is being examined to anatomically localize brain dysfunction. A pseudorandom input signal having the general characteristics of Gaussian white noise is generated and converted into a color video visual stimulus which can be observed by the subject and summed on his retina and associated neural network. A plurality of electrodes are positioned with respect to various different and distinct areas of the brain of the subject to be examined.	[US 4,094,307]
Provenza et al discloses systems, methods, and media) for detecting an effortful mental state providing real-time deep brain stimulation to enhance performance of effortful mental tasks are provided. In some embodiments, system for detecting and facilitating effortful mental states is provided, the system comprising: monitoring sensors to capture neural activity from a subject's brain; an implanted stimulator to provide electrical stimulation to the subject's brain; a hardware processor programmed to: correlate activity in a first and second region of the subject brain during task performance; correlate activity in the first and second regions during task non performance; train a support vector machine (SVM) using the correlations as first and second class examples; and provide stimulation to augment brain function when the SVM indicates, based on activity in the first and second regions, the subject is in the mental state.		[US 2021/0106830]

Any inquiry concerning this communication or earlier communications from examiner should be directed to primary examiner craft is Van Trieu whose telephone number is (571) 2722972. The examiner can normally be reached on Mon-Fri from 8:00 AM to 3:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mr. Hai Phan can be reached on (571) 272-6338.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786- 9199 (IN USA OR CANADA) or 571-272-1000.




/VAN T TRIEU/
Primary Examiner, Art Unit 2685                                                                                                                                                                                                        
05/13/2022